Title: From James Madison to William Pinkney, 23 October 1809
From: Madison, James
To: Pinkney, William


Dear Sir
Washington Ocr. 23. 1809
My last was inclosed in the dispatches which, in consequence of a failure in reaching the British Ship of war at Norfolk, were committed to Mr. A. Lee. I conclude therefore that altho’ out of season, it finally got safe to hand.
You will see in the communications from the Dept. of State, what has passed with Mr. Jackson. No reply to Mr. S.s answer has yet been made. It appears that the B. Govt. continues to be equally ignorant of our character, & of what it owes to its own. From the conversation of Mr. C. on the 2d. & 3d. conditions in the printed instructions to Mr. E. it was justly inferred that they wd. have been erased from the Ultimatum. And it could hardly be supposed that to the occlusion of our Trade to Holland, the only apparent difficulty remaining, every consideration of Justice, dignity, and even consistency would be so readily sacrificed. For it is impossible not to see that the avowed object is no longer, to retaliate on an enemy, but to prevent our legitimate commerce from interfering with the London Smuglers of Sugar & Coffee. How can a nation expect to retain the respect of Mankind whose Govt. descends to so ignoble a career?
What will be the future course of Mr. Jackson, or that of his Govt. or of Congs. I do not undertake to anticipate, farther than that Congs. will in some form or other keep up a counteraction to the misconduct of both Belligerents. As to Mr. J. it cannot be supposed that he has any effective authority to overcome the difficulties before him. Altho’ we continue sincerely anxious to facilitate his doing so, yet no[t] a little indignation is felt, at the mean & insolent attempt to defraud the U. S. of the exculpatory explanation dictated by the respect due to them; and particularly at the insinuation in Jackson’s answer that this Govt. colluded with Mr. E. in violating his instructions.
You will observe by the Gazettes that Mr. Onis, appointed by the Spanish Junta, is just arrived here as a Minister Plenipo: of Ferdinand; and that efforts are made to turn the question of his being received, to party purposes. The principle of neutrality on one hand, and on the other, the limited authority of the Executive which does not extend beyond the point of fact, could never permit the reception of Mr. Onis in the actual state of things in Spain. The wonder is that the Junta shd. have exposed themselves to such an experiment; more especially, at the moment chosen for it. But it is not wonderful, that the measure should be ascribed, as it universally is here, to instigations, of the B. Govt. calculating that a reception of Onis, if that sd. unexpectedly happen, would lead to a reupture [sic] with France; & that a rejection might throw some advantage into the hands of the party opposed to the administration, and by displeasing old Spain, & perhaps the Cols. favor the monopolizing views of G. B. If such was their policy it may be hoped, that they will be disappointed. It is a remark in every mouth, that it was a mockery of the Junta, to press on it such an experiment at the very moment, the British army, was abandoning the cause of Ferdinand as desperate.
The public opinion or rather that of the discontented party has already undergone, a considerable change in favor of the system pursued in our foreign relations, and the change is still going on. In Maryld. & Vermont, the fact is shewn by the late elections. And all accts. from the Eastward prognosticate that the next elections in Massts. N. H. & R. Island, will reverse those which took place during the fever which the Embargo was made to produce. Reflection alone would probably have brought about such a change. But it has been hastened by the disappointment of all parties, as to the Conduct of G. B. on the subject of Mr. Erskine’s Arrangement; and by the severe experience, that a trade limited to the B. dominions, is but a mouthfull, and not as the people were told it wd. be a bellyfull. The shipments to the W. Inds. have been ruinous. In the Mediterranean the losses, owing to captures, recaptures & markets glutted from Engd. will not be less than 25 or 30 perCt. In the Baltic, & the N. of Europe, the speculations are still more entirely blasted. The lumber merchts. who struck at the great demand in England, have been successful; and the others have been saved from loss, by the expected consequence of the Disavowal of Mr. Erskine.
The most remarkable feature in our internal prospects, is the astonishing progress of manufactures, more especially in the Household way. Throughout the middle, S. & W. countries, they have taken a lasting root; it being found, that with the aid of the machineries accomodated to the family scale & of habit, cloathing & many other articles can be provided both cheaper & better than as heretofore. Passion is spur also to interest in the case. Nor is necessity without its influence; for in truth, the planters & farmers being deprived of the customary markets & prices for their produce, can no longer pay for their customary supplies from Abroad.
Our Season has been every where remarkably cold & with some local exceptions, so destitute of rain, that the crops of Indn. Corn is the shortest known for many years. The case is the same with Tobo. & some other articles. Our Wheat Crop was of good quality, but short in quantity; and the dryness of the fall is unfavorable to the next Crop. If Mr. Joy shd. be in Engd. be so good as to tell him, that [I] shd. have written to him by this oppy; but from the inference, that he wd not be there. Accept assurances of my esteem & regard.
James Madison
